NOT PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 13-2034
                                     _____________

                                   DAVID OCHNER,
                                             Appellant

                                            v.

                CRAIG STEDMAN, LANCASTER COUNTY
          DISTRICT ATTORNEY, LANCASTER CITY BUREAU OF
          POLICE, MICHAEL HORAN, JOHN NICODEM, GOLDEN
      RECOVERY SERVICES, INC., BRIAN E. CHUDZIK, ASST. DISTRICT
     ATTORNEY, DETECTIVE HALSTEAD, DETECTIVE STEPHEN OWENS,

                                   _______________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                               (D.C. No. 5-11-cv-06080)
                        District Judge: Hon. Juan R. Sánchez
                                  _______________

                       Submitted Under Third Circuit LAR 34.1(a)
                                    July 10, 2014

           Before: RENDELL, CHAGARES, and JORDAN, Circuit Judges.

                                  (Filed: July 10, 2014)
                                   _______________

                              OPINION OF THE COURT
                                  _______________

JORDAN, Circuit Judge.

      David Ochner appeals from an order of the United States District Court for the

Eastern District of Pennsylvania dismissing his claims for malicious prosecution, failure
to investigate, civil conspiracy to commit perjury, and, under 42 U.S.C. § 1983,

violations of his Fourth and Fourteenth Amendment rights, as well as the Court’s denial

of his request for declaratory judgment of property ownership. We will affirm.

I.       Background1

         In 2005, Ochner purchased a 2004 Ford tow truck from David Nicodem and

received a Certificate of Origin that listed Golden Recovery Services, Inc. (“GRS”) as the

last owner of the truck. According to Ochner, David Nicodem was the owner of GRS at

the time of the sale and, thus, had GRS’s authorization to sell him the truck.

In 2009, Detectives Heather Halstead and Stephen Owens of the Lancaster Bureau of

Police stopped Ochner while he was driving the tow truck in Pennsylvania. The

detectives knew that Ochner had previously been stopped and that he did not possess a

valid registration for the truck.2 The detectives also noticed that a vehicle identification

number3 (“VIN”) on the tow truck had been removed. The detectives did not charge

Ochner with any violation relating to that traffic stop, but they did impound the truck.


         1
        Consistent with our standard of review, we generally take the facts alleged in
Ochner’s complaint as true. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). However,
Ochner makes some allegations that, as we will explain, have been precluded by a
previous state court judgment.
         2
             The officer who made the original stop allowed Ochner to continue operating the
truck.
         3
         A vehicle identification number is “[a] combination of numerals or letters, or
both, which a manufacturer of a vehicle assigns to a vehicle for identification purposes
or, in the absence of a manufacturer assigned number, which the Department of
Transportation assigns to a vehicle for identification purposes.” 18 Pa. Cons. Stat.
§ 7701.

                                                2
        Ochner filed a motion for the return of property in the Lancaster County Court of

Common Pleas, pursuant to Rule 588 of the Pennsylvania Rules of Criminal Procedure.4

A hearing on that motion was held in October 2009. The state trial court heard Ochner

testify, without corroboration, as to his belief that David Nicodem had authority to sell

the truck. After considering evidence, the court found that John Nicodem (David’s

brother) and Michael Horan were owners of GRS and that David Nicodem was not

authorized to sell the truck. Having concluded that Ochner had not proven his right to

ownership of the truck, the court deferred judgment on the return of the vehicle until

there could be a determination of ownership.

        Horan and John Nicodem, on behalf of GRS, then filed a competing motion for the

return of property. The state trial court granted leave for briefing on whether

Pennsylvania law allows a good faith purchaser to acquire title from one who wrongfully

possesses property. Following a hearing on the question of ownership in September



        4
            Rule 588 of the Pennsylvania Rules of Criminal Procedure provides, in relevant
part:

        (A) A person aggrieved by a search and seizure, whether or not executed
        pursuant to a warrant, may move for the return of the property on the
        ground that he or she is entitled to lawful possession thereof. Such motion
        shall be filed in the court of common pleas for the judicial district in which
        the property was seized.

        (B) The judge hearing such motion shall receive evidence on any issue of
        fact necessary to the decision thereon. If the motion is granted, the
        property shall be restored unless the court determines that such property is
        contraband, in which case the court may order the property to be forfeited.

Pa. R. Crim. P. 588.

                                               3
2011, the court concluded that, under Pennsylvania law, David Nicodem could not

convey valid title to Ochner, even if Ochner were a good faith purchaser for value. The

court therefore granted GRS’s motion for return of property.

       Ochner appealed the state trial court’s ruling to the Pennsylvania Superior Court

and filed a statement of errors alleging various abuses of discretion and legal errors. The

state trial court in the meantime issued an opinion with “a thorough explanation of [its]

reasoning for the decisions made.” (Supp. App. at 8.) In it, that court reiterated its

decision that title to the truck remained with GRS. It also examined the propriety of the

stop and the seizure of the truck. After reviewing testimony, the court held that the stop

was permissible because the detectives believed that Ochner was illegally using dealer

plates and that, once the detectives observed the removed VIN, “the seizure of the Truck

was not only appropriate but required by 75 Pa. Cons. Stat. § 7105(a).”5 (Id. at 9.) The

court thus concluded that, “[u]pon review of th[e] record, all of the procedures taken …

were founded under the law and conclusions were appropriately drawn.” (Id. at 13.) The

Superior Court affirmed the state trial court’s rulings.6



       5
         Section 7105(a) provides, in relevant part, that “[e]very police officer having
knowledge of a vehicle on which the [VIN] has been removed or falsified shall
immediately seize and take possession of the vehicle.” 75 Pa. Cons. Stat. § 7105(a).
Under Pennsylvania law, “[a]ny person who alters, … defaces, destroys, … obliterates or
removes a [VIN] with the intent to conceal or misrepresent the identity or prevent the
identification of a vehicle … commits a felony of the third degree.” 18 Pa. Cons. Stat.
§ 7703.
       6
        There is no indication in the record before us that Ochner appealed from the
Superior Court’s affirmance of the state trial court decision.

                                              4
       While the motions for return of property were still pending in the state trial court,

Ochner filed this suit against District Attorney Craig Stedman, Assistant District Attorney

Brian Chudzik, the Lancaster Police, Halstead, Owens, and Horan (collectively, the

“Appellees”). John Nicodem and GRS were also named as defendants but did not

respond to the complaint. Ochner brought the following: (1) a claim for malicious

prosecution against the Lancaster Police, Halstead, Owens, Stedman, and Chudzik; (2) a

claim for failure to investigate against the Lancaster Police, Halstead, Owens, Stedman,

and Chudzik; (3) a claim for civil conspiracy to commit perjury against Halstead, Owens,

Horan, and John Nicodem; (4) a request for declaratory judgment that he owns the truck

against GRS, Horan, and John Nicodem; and (5) claims under 42 U.S.C. § 1983 that

Halstead, Owens, Stedman, and Chudzik violated his Fourth and Fourteenth Amendment

rights. The Appellees filed motions to dismiss on, inter alia, grounds of preclusion and

failure to state a claim. The District Court dismissed all claims against the defendants.

Ochner responded by filing this timely appeal.

II.    Discussion7

       At the outset, we note that it has been a challenge to understand the arguments that

Ochner raises on appeal. He does clearly urge that preclusion principles are

“inapplicable” to his claims, but otherwise he resorts to sweeping generalizations and


       7
          The District Court had subject matter jurisdiction under 28 U.S.C. §§ 1331 and
1367. We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review of
a district court’s grant of a Rule 12(b)(6) motion, Phillips v. Cnty. of Allegheny, 515 F.3d
224, 230 (3d Cir. 2008), including dismissal on the ground of preclusion, Jean Alexander
Cosmetics, Inc. v. L’Oreal USA, Inc., 458 F.3d 244, 248 (3d Cir. 2006).

                                              5
vague references to “inherent rights” and “Divine Law” regarding the possession of

property.8 (Appellant’s Br. at 4-5, 10.) We understand his grievances to center around

his belief that he has “the right to possess property free from governmental interference.”

(Id. at 4.) He urges us to “[f]orget about ownership” of the truck (id. at 6) and use the

circular logic that he had “legal possession” of the truck because he was “not illegally

possessing” it (id. at 8). Furthermore, he submits that “all courts acknowledge the [law]

requires [a] defendant to be charged” with a crime before property can be taken from the

defendant. (Id. at 14.) However, Ochner, fails to provide any authority to support his

proposition that a court must return property without regard to ownership, simply because

there have been no related criminal charges. Moreover, his arguments relate to the merits

of his claims, which, as we will explain, we need not reach in this case. The Appellees’

responsive briefs address all of Ochner’s claims, and, for the sake of thoroughness, so

will we.




       8
         Much of Ochner’s brief fails to comply with Rule 28(a)(8)(A) of the Federal
Rules of Appellate Procedure, which requires the arguments in an appellant’s brief to
contain the “appellant’s contentions and the reasons for them, with citations to the
authorities and parts of the record on which the appellant relies.” Fed. R. App. P.
28(a)(8)(A). Ochner’s brief violates several other briefing requirements as well. His
table of authorities does not comply with Rule 28(a)(3) of the Federal Rules of Appellate
Procedure because he neglects to reference the pages wherein each of his citations
appears. Fed. R. App. P. 28(a)(3) (requiring the table of authorities to arrange authorities
“with references to the pages of the brief where they are cited”). In addition, his
statement of the issues fails to include the required “designation by reference to specific
pages of the appendix or place in the proceedings at which each issue on appeal was
raised, objected to, and ruled upon.” L.A.R. 28.1(a)(1).

                                              6
       A.     Failure to State a Claim

       We turn first to Ochner’s claims for malicious prosecution, failure to investigate,

and conspiracy to commit perjury. To bring a malicious prosecution claim under

Pennsylvania law, “[t]he defendant must have instituted proceedings against the plaintiff

1) without probable cause, 2) with malice, and 3) the proceedings must have terminated

in favor of the plaintiff.” Kelley v. Gen. Teamsters, Chauffeurs, & Helpers, Local Union

249, 544 A.2d 940, 941 (Pa. 1988). It is commonly understood that a plaintiff must

show, inter alia, that “the defendants [in a malicious prosecution action] initiated a

criminal proceeding.” Kossler v. Crisanti, 564 F.3d 181, 186 (3d. Cir. 2009) (emphasis

added) (internal quotation marks omitted). Although Ochner alleges in his complaint that

the state trial court proceeding constituted an underlying criminal proceeding for his

malicious prosecution claim, he is mistaken. Ochner himself initiated that proceeding by

filing a Rule 588 motion for the return of property to regain possession of the truck.9

Moreover, he concedes in his brief before us that “there was never any criminal charges

[sic] filed against [him]” and “ALL facts show [that] … no criminal charges were

brought.” (Appellant’s Br. at 9, 10.) Because the proceeding in which Ochner alleges he

was maliciously prosecuted was civil, rather than criminal, and therefore cannot serve as

the basis for a malicious prosecution claim, that claim was correctly dismissed.




       9
        While a motion for return of property in Pennsylvania is “quasi-criminal in
character,” it is “civil in form.” Commonwealth v. Howard, 931 A.2d 129, 131 (Pa.
Commw. Ct. 2007).

                                              7
       With respect to his claim of “failure to investigate,” Ochner failed to present any

legal authority that recognizes such a cause of action, and we are not aware of any. Nor

is his claim for civil conspiracy to commit perjury an actionable claim in Pennsylvania.

See Ginsburg v. Halpern, 118 A.2d 201, 202 (Pa. 1955) (per curiam) (“We believe there

is no civil action for perjury and apparently the plaintiff recognizes this doctrine of law

but seeks to avoid it by claiming conspiracy. The courts have uniformly held that where

such assertions have been made … they do not constitute a cause of action.” (alteration in

original) (internal quotation marks omitted)). Therefore, we will affirm the Court’s

dismissals of the “failure to investigate” and “conspiracy to commit perjury” claims.

       B.     Issue Preclusion

       Ochner also argues that the District Court incorrectly relied on issue preclusion to

dismiss his request for declaratory judgment of ownership and his § 1983 claims. Under

the doctrine of issue preclusion, “once a court has decided an issue of fact or law

necessary to its judgment, that decision may preclude relitigation of the issue in a suit on

a different cause of action involving a party to the first case.” Allen v. McCurry, 449 U.S.
90, 94 (1980). The preclusive effect of a state court judgment in a subsequent federal

lawsuit is determined by the Full Faith and Credit Statute,10 which has been interpreted to

require a federal court to look to state law to make such a determination. Marrese v. Am.




       10
           Pursuant to 28 U.S.C. § 1738, state judicial proceedings “shall have the same
full faith and credit in every court within the United States … as they have by law or
usage in the courts of such State … from which they are taken.” 28 U.S.C. § 1738.

                                              8
Acad. of Orthopaedic Surgeons, 470 U.S. 373, 381 (1985). Under Pennsylvania law,

relitigation of an issue is barred by issue preclusion if:

       (1) the issue decided in the prior case is identical to the one presented in the
       later action; (2) there was a final adjudication on the merits; (3) the party
       against whom the plea is asserted was a party or in privity with a party in
       the prior case; (4) the party … against whom the doctrine is asserted had a
       full and fair opportunity to litigate the issue in the prior proceeding; and (5)
       the determination in the prior proceeding was essential to the judgment.

Office of Disciplinary Counsel v. Kiesewetter, 889 A.2d 47, 50-51 (Pa. 2005).

       Two rulings in the state court proceedings are relevant to Ochner’s declaratory

judgment request and § 1983 claims: first, that Ochner is not the owner of the truck; and

second, that the truck was lawfully seized and impounded. Ochner does not appear to

dispute, and indeed cannot credibly dispute, that those issues were decided against him

on the merits; the state court judgment is unquestionably final; he was a party in the state

court proceedings; and deciding those issues was necessary to resolving the motions for

recovery of property and addressing Ochner’s contentions in state court. It appears that

his only argument for why issue preclusion should not apply is that he did not get to fully

and fairly litigate the issues in state court.

       “A party has been denied a full and fair opportunity to litigate only when state

procedures fall below the minimum requirements of due process as defined by federal

law.” Bradley v. Pittsburgh Bd. of Educ., 913 F.2d 1064, 1074 (3d Cir. 1990). In the

state court proceedings, Ochner was represented by counsel. He briefed and argued the

issues of ownership of the truck and propriety of the seizure, and the state courts

considered evidence regarding those issues. It strains credulity to suggest that Ochner


                                                 9
was not afforded a full and fair chance to litigate. He had his opportunity to litigate, and

the state court determinations that he is not the owner of the truck and that the truck was

lawfully seized and impounded are afforded preclusive effect under Pennsylvania law.

Ochner’s declaratory judgment request and § 1983 claims would all require relitigation of

one or both of those issues. His request for declaratory judgment seeks a determination

that he is the rightful owner of the truck, which is in direct contravention of the state

court’s determination of ownership. And his § 1983 claim regarding his Fourth

Amendment rights to be secure from unreasonable searches and seizures would require a

determination that the truck was unlawfully seized and impounded during the traffic stop.

Therefore, those claims are barred by issue preclusion.

       Ochner’s § 1983 claim based on violation of the Fourteenth Amendment’s

guarantee of due process was also properly dismissed. We have previously held that, to

“state a claim under § 1983 for deprivation of procedural due process rights, a plaintiff

must allege that (1) he was deprived of an individual interest that is encompassed within

the Fourteenth Amendment’s protection of life, liberty, or property, and (2) the

procedures available to him did not provide due process of law.” Hill v. Borough of

Kutztown, 455 F.3d 225, 233-34 (3d Cir. 2006) (internal quotation marks omitted).

Again, Ochner cannot relitigate the state court determinations that the truck was not his

property and that it was properly seized and impounded. Accordingly, he cannot identify

any life, liberty or property interest of which he was deprived. Furthermore, Ochner fails

to provide any legal support for his contention that the state court procedures for

resolving the motions for return of property were constitutionally inadequate. Therefore,

                                              10
Ochner’s § 1983 claim alleging a violation of his Fourteenth Amendment rights was also

properly dismissed.

III.   Conclusion

       For the foregoing reasons, we will affirm the District Court’s order.




                                            11